DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined below.	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160288323 A1 (“Muhlig”) in view of US 20200376663 A1 (“Voelz”).

As per Claim 1, Muhlig discloses a method for automatically moving a tool attached to a robotic manipulator from a start position to a goal position, the method comprising:

selecting, using the processor, a second position from the plurality of next possible positions based on respective costs associated with moving the tool from the start position to each of the possible positions in the plurality of next possible positions (see ¶ 43—“costs”);
moving, using a plurality of actuators, the tool to the second position (see ¶ 35—“handles the coordination of the robot's actuators 4 according to a selected action”).
Voelz teaches additional limitations not expressly disclosed by Muhlig, including namely determining, using the processor, an updated plurality of next possible positions, selecting a next position from the updated plurality of next possible positions based on respective costs associated with moving the tool from the start position to each of the possible positions in the updated plurality of next possible positions, and moving the tool to the next position until the goal position is reached (see ¶ 17—“the dynamic optimization problem includes additional boundary conditions that define a start condition and an end condition, in particular a start position and a target position of the first manipulator”; ¶ 24—“cost function”; ¶ 31—“further optimizing the trajectory during execution”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muhlig to include the limitations as taught by Voelz to avoid self-collisions and collisions with obstacles (see Voelz: ¶ 6).

As per Claim 2, Muhlig further discloses wherein the plurality of next possible positions and the updated plurality of next possible positions are determined using a motion primitive, the 

As per Claim 8, Voelz teaches additional limitations not expressly disclosed by Muhlig, including namely wherein an amount the tool is moved is determined based on congestion surrounding a current position of the tool, the amount being larger as the congestion surrounding the current position of the tool is higher, and the amount being smaller as the congestion surrounding the current position of the tool is lower (see ¶ 25—“inequality constraint for a distance to collisions”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muhlig to include the limitations as taught by Voelz to avoid self-collisions and collisions with obstacles (see Voelz: ¶ 6).

As per Claim 9, Muhlig discloses a system for automatically moving a tool attached to a robotic manipulator from a start position to a goal position, the system comprising:
a processor configured to:
determine a plurality of next possible positions from the start position (see ¶ 11—“actions that are usually used to be executed sequentially in order to achieve a goal”),
select a second position from the plurality of next possible positions based on respective costs associated with moving the tool from the start position to each of the possible positions in the plurality of next possible positions (see ¶ 43—“costs”)

Voelz teaches additional limitations not expressly disclosed by Muhlig, including namely determine an updated plurality of next possible positions and select a next position from the updated plurality of next possible positions based on respective costs associated with moving the tool from the start position to each of the possible positions in the updated plurality of next possible positions until the goal position is reached (see ¶ 17—“the dynamic optimization problem includes additional boundary conditions that define a start condition and an end condition, in particular a start position and a target position of the first manipulator”; ¶ 24—“cost function”; ¶ 31—“further optimizing the trajectory during execution”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muhlig to include the limitations as taught by Voelz to avoid self-collisions and collisions with obstacles (see Voelz: ¶ 6).

As per Claim 10, Muhlig further discloses wherein the plurality of next possible positions and the updated plurality of next possible positions are determined by the processor using a motion primitive, the motion primitive chosen from a plurality of possible motion primitives based on a freedom of motion of the robotic manipulator (see ¶ 11—“motion primitives”).

As per Claim 16, Voelz teaches additional limitations not expressly disclosed by Muhlig, including namely wherein the processor is further configured to determine an amount the tool is 

As per Claim 17, Muhlig discloses a method for automatically moving a tool attached to a robotic manipulator from a start position to a goal position, the method comprising:
determining, using a processor, a plurality of next possible positions from the start position using a motion primitive, the motion primitive chosen from a plurality of possible motion primitives based on a freedom of motion of the robotic manipulator (see ¶ 11—“motion primitives or other actions that are usually used to be executed sequentially in order to achieve a goal”);
selecting, using the processor, a second position from the plurality of next possible positions based on respective costs associated with moving the tool from the start position to each of the possible positions in the plurality of next possible positions (see ¶ 43—“costs”);
moving, using a plurality of actuators, the tool to the second position (see ¶ 35—“handles the coordination of the robot's actuators 4 according to a selected action”)
Voelz teaches additional limitations not expressly disclosed by Muhlig, including namely determining, using the processor, an updated plurality of next possible positions, selecting a next position from the updated plurality of next possible positions based on respective costs .

Claims 3-5, 11-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlig in view of Voelz, and further in view of US 20190366543 A1 (“Butterfoss”).

As per Claim 3, Butterfoss teaches additional limitations not expressly disclosed by Muhlig, including namely wherein selecting the second position from the plurality of next possible positions is further based on a first heuristic, the first heuristic being a configuration space heuristic or a workspace heuristic (see ¶ 5—“The planning module can then use heuristics to identify an optimal configuration for executing the task”),
wherein the configuration space heuristic guides selection in configuration space, and wherein the workspace heuristic guides selection in workspace (see ¶ 5—“The planning module can then use heuristics to identify an optimal configuration for executing the task”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muhlig to include the 

As per Claim 4, Butterfoss teaches additional limitations not expressly disclosed by Muhlig, including namely wherein selecting the second position from the plurality of next possible positions is further based on a diversity function indicating a diversity of next positions of each of the next possible positions (see ¶ 5—“cost function analysis to identify a specific configuration that achieves the nominal pose of the tool with the lowest cost to the robotic system”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muhlig to include the limitations as taught by Butterfoss to verify the feasibility of a task to be executed and solve under-constrained problems associated with the task without human intervention (see Butterfoss: ¶ 4).

As per Claim 5, Voelz teaches additional limitations not expressly disclosed by Muhlig, including namely wherein an estimated cost of moving from the current position to the goal position in workspace is based on a distance cost associated with moving from the current position to the goal position in workspace and a rotational cost associated with moving from the current position to the goal position in workspace (see ¶ 7—“constraint for a distance”; ¶ 26—“rotational restrictions”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muhlig 

As per Claim 11, Butterfoss teaches additional limitations not expressly disclosed by Muhlig, including namely wherein selection of the second position from the plurality of next possible positions is further based on a first heuristic, the first heuristic being a configuration space heuristic or a workspace heuristic (see ¶ 5—“The planning module can then use heuristics to identify an optimal configuration for executing the task”),
wherein the configuration space heuristic guides selection in configuration space, and wherein the workspace heuristic guides selection in workspace (see ¶ 5—“The planning module can then use heuristics to identify an optimal configuration for executing the task”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muhlig to include the limitations as taught by Butterfoss to verify the feasibility of a task to be executed and solve under-constrained problems associated with the task without human intervention (see Butterfoss: ¶ 4). 

As per Claim 12, Butterfoss teaches additional limitations not expressly disclosed by Muhlig, including namely wherein selection of the second position from the plurality of next possible positions by the processor is further based on a diversity function indicating a diversity of next positions of each of the next possible positions (see ¶ 5—“cost function analysis to identify a specific configuration that achieves the nominal pose of the tool with the lowest cost to the robotic system”).  Therefore, it would have been obvious to one having ordinary skill in the 

As per Claim 13, Voelz teaches additional limitations not expressly disclosed by Muhlig, including namely wherein an estimated cost associated with moving from the current position to the goal position in workspace is based on a distance cost associated with moving from the current position to the goal position in workspace and a rotational cost associated with moving from the current position to the goal position in workspace (see ¶ 7—“constraint for a distance”; ¶ 26—“rotational restrictions”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muhlig to include the limitations as taught by Voelz to avoid self-collisions and collisions with obstacles (see Voelz: ¶ 6).

As per Claim 18, Butterfoss teaches additional limitations not expressly disclosed by Muhlig, including namely wherein selecting the second position from the plurality of next possible positions is further based on a first heuristic, the first heuristic being chosen from plurality of heuristics, each heuristic in the plurality of heuristics being a weighted combination of a configuration space heuristic, a workspace heuristic, and/or a diversity function (see ¶ 5—“The planning module can then use heuristics to identify an optimal configuration for executing the task”),

wherein the workspace heuristic guides selection in workspace
wherein the diversity function indicates a diversity of next positions of each of the next possible positions (see ¶ 5—“cost function analysis to identify a specific configuration that achieves the nominal pose of the tool with the lowest cost to the robotic system”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muhlig to include the limitations as taught by Butterfoss to verify the feasibility of a task to be executed and solve under-constrained problems associated with the task without human intervention (see Butterfoss: ¶ 4).

As per Claim 19, Voelz teaches additional limitations not expressly disclosed by Muhlig, including namely wherein an estimated cost associated with moving from the current position to the goal position in workspace is based on a distance cost associated with moving from the current position to the goal position in workspace and a rotational cost associated with moving from the current position to the goal position in workspace (see ¶ 7—“constraint for a distance”; ¶ 26—“rotational restrictions”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muhlig to include the limitations as taught by Voelz to avoid self-collisions and collisions with obstacles (see Voelz: ¶ 6).

Allowable Subject Matter
Claims 6, 7, 14, 15, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180173242 A1 discloses a computing device that can determine a roadmap having a path for a robotic device in an environment associated with starting and ending poses. The computing device can generate a plurality of trajectories from the starting pose, where each trajectory can include a steering position and a traction velocity directing the robotic device during a planning time interval. For each trajectory of the plurality of trajectories, the computing device can determine a score for the trajectory indicative of advancement from the starting pose toward the ending pose after simulating the steering position and the traction velocity for the planning time interval. The computing device can select, and then store, a nominal trajectory from among the scored plurality of trajectories. The computing device can receive a first request to provide a route though the environment and can send a first response that includes the stored nominal trajectory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666